209 Mich. App. 130 (1995)
530 N.W.2d 158
DZIERBOWICZ
v.
AMERICAN SEATING COMPANY
Docket No. 160829.
Michigan Court of Appeals.
Submitted December 15, 1994, at Grand Rapids.
Decided March 6, 1995, at 9:10 A.M.
Meana, Spruit & Bedevia, P.C. (by Noreen K. Myers), for the plaintiff.
Miller, Johnson, Snell & Cummiskey (by James S. Brady and Charles C. Hawk), for the defendant.
Before: MacKENZIE, P.J., and J.W. FITZGERALD[*] and C.O. GRATHWOHL,[**] JJ.
MacKENZIE, P.J.
Plaintiff, who was temporarily laid off by and then terminated from employment *132 with defendant, brought this suit alleging that her discharge was in violation of the Handicappers' Civil Rights Act (HCRA), MCL 37.1101 et seq.; MSA 3.550(101) et seq. She appeals as of right from the circuit court's grant of summary disposition for defendant pursuant to MCR 2.116(C)(10). We affirm.
Plaintiff has rheumatoid arthritis that resulted in her having had several surgeries and having taken medical leaves. Her theory was that defendant fired her to avoid additional insurance and medical costs. Defendant responded that plaintiff was laid off and then terminated because of a cutback in its labor force.
A motion for summary disposition under MCR 2.116(C)(10) tests whether there is factual support for a claim. When deciding a motion for summary disposition, a court must consider the pleadings, affidavits, depositions, admissions, and other documentary evidence available to it. Radtke v Everett, 442 Mich 368, 374; 501 NW2d 155 (1993).
In order to establish a prima facie case of handicap discrimination, a plaintiff must establish: (1) the plaintiff is "handicapped" as defined in the act; (2) the handicap is unrelated to the plaintiff's ability to perform the duties of a particular job; (3) the plaintiff has been discriminated against in one of the ways set forth in § 202 of the HCRA, MCL 37.1202; MSA 3.550(202). Doman v Grosse Pointe Farms, 170 Mich App 536, 541; 428 NW2d 708 (1988). In this case, the relevant section is § 202(1) (b), which prohibits the discharge of an employee because of a handicap.
Once a plaintiff succeeds in establishing a prima facie case, the burden shifts to the employer to show legitimate, nondiscriminatory reasons for its action. Crittenden v Chrysler Corp, 178 Mich App 324, 331; 443 NW2d 412 (1989). If the employer *133 rebuts the plaintiff's prima facie case, the burden shifts back to the plaintiff, who then has to show that the employer's reasons constituted a pretext for discrimination. Id. See also Clark v Uniroyal Corp, 119 Mich App 820, 826; 327 NW2d 372 (1982); McDonnell Douglas Corp v Green, 411 US 792; 93 S Ct 1817; 36 L Ed 2d 668 (1973).
In this case, plaintiff alleged that she was handicapped because of her rheumatoid arthritis and surgical joint replacements, that her handicap was unrelated to her ability to perform her job duties, and that she was discharged because defendant knew she would need further surgeries. The trial court assumed, for purposes of the motion for summary disposition under MCR 2.116(C)(10), that these allegations were sufficient for plaintiff to meet her burden of establishing a prima facie case of handicap discrimination.
The burden of going forward then shifted to defendant to show legitimate, nondiscriminatory reasons for plaintiff's layoff and subsequent termination. Clark, supra at 826. Defendant rebutted plaintiff's allegations by statistical evidence that it had reduced its workforce from 2,000 employees in 1978 to 750 at the time of the motion for summary disposition. Between 1981 and 1991, the year in which plaintiff was terminated, factory clerk positions (plaintiff's job) were reduced from sixteen to three. The affidavit of defendant's director of human resources further stated that plaintiff's position was one of those consolidated or absorbed by other positions because of computerization and technological changes and that plaintiff was not qualified for any positions for which defendant had openings. This evidence was sufficient to meet defendant's burden of producing evidence that a valid purpose existed regarding why plaintiff was terminated.
*134 The burden then shifted back to plaintiff to show that defendant's business reasons for her termination were merely a pretext. Plaintiff's allegations that because the company knew she may have required additional surgeries in the future and more time off for medical leave were insufficient to rebut the evidence presented by defendant. Both plaintiff's immediate supervisor and the director of human resources stated that neither plaintiff's medical condition nor her insurance costs played a part in the decision to terminate her. We agree with the trial court's ultimate decision that plaintiff failed to present material facts indicating that the business reasons offered by defendant for her termination were merely a pretext. Additionally, we agree with the trial court that summary disposition was appropriate regarding plaintiff's other allegations of discrimination pertaining to her position and other openings within the company. Because mere speculation and inferences will not sustain an argument of intentional discrimination, Clark, supra at 826, plaintiff has not presented any material issue of fact to show that the business reasons proffered by defendant were merely a pretext.
After our de novo review of the issues raised by plaintiff on appeal, we find summary disposition was properly granted. Wieringa v Blue Care Network, 207 Mich App 143, 145; 523 NW2d 872 (1994).
Affirmed.
J.W. FITZGERALD, J., concurred.
C.O. GRATHWOHL, J. (dissenting).
I dissent. It is disingenuous to believe an employer will admit that a handicapped employee was discharged in violation of the Handicappers' Civil Rights Act, MCL 37.1101 et seq.; MSA 3.550(101) et seq. The *135 majority accepts the self-serving affidavits that plaintiff's future surgical expenses for rheumatoid arthritis and joint replacements played no part in the decision to terminate her.
Defendant set forth the reason for its termination of plaintiff in a December 17, 1991, document filed with the Michigan Employment Security Commission:
Resulting from divisional operations consolidation and subsequent work force reduction, this claimant's functional responsibilities were eliminated along with other employee positions within this organization's operations.
Plaintiff alleged that she would show that defendant had recalled 130 employees in 1991 and, further, that it had been necessary for defendant to hire a Kelly temporary employee to replace her during her sick leave. A review of plaintiff's work performance evaluations shows her to be a competent, dependable employee.
In Crittendon v Chrysler Corp, 178 Mich App 324; 443 NW2d 412 (1989), this Court held that summary disposition is inappropriate if the plaintiff might develop a record with respect to an issue on which reasonable minds could differ. Reasonable minds could differ regarding defendant's motive in discharging the plaintiff, depending on the weight the jury gives to the testimony that plaintiff told her supervisors that she required additional surgeries and they had reports to the effect from her surgeon. In addition, the plaintiff testified that she was ostracized from the "team" after her last return from medical leave.
The trier of fact should determine if defendant had a legitimate business reason to discharge plaintiff or if the business reasons were merely a pretext. I would reverse and remand for trial.
NOTES
[*]  Former Supreme Court justice, sitting on the Court of Appeals by assignment pursuant to Administrative Order No. 1994-7.
[**]  Circuit judge, sitting on the Court of Appeals by assignment.